Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed August 22, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed. Claims 1 and 18 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Jeal et al. (US 4765010), Wright (US 4904133) and Davies et al. (US 8096742) which was applied to the claims in the office action mailed August 17, 2022.  Suffice it to say, none of the cited prior art discloses a rivet for fastening workpiece members, the rivet comprising: a body comprising a shank extending in a longitudinal direction and a head with a portion thereof extending in a substantially transverse direction, the transversely extending portion of the head being radially enlarged relative to the shank, a bore being defined through the shank and the head; and, a stem; the rivet being configured for insertion into respective apertures formed in the workpiece members; and the rivet being further configured such that when the workpiece members are fastened, the radially enlarged and transversely extending portion of the head experiences pivotal displacement relative to the shank to engage with the stem to lock the stem in place relative to the body and/or the workpiece members, as claimed in independent claim 1; or a method of fastening workpiece members using a rivet comprising a body having a shank extending in a longitudinal direction and a head with a portion thereof extending in a substantially transverse direction, the transversely extending portion of the head being radially enlarged relative to the shank, a bore being defined through the shank and the head of the body, and a stem having a main portion arranged for insertion into said bore, the method comprising: inserting the rivet into respective apertures formed in the workpiece members; forcing the enlarged portion into said bore to fasten the workpiece members; and, deforming the shank and pivotally displacing the radially enlarged, substantially transverse portion of the head  rivet relative to the shank to engage with the stem to lock the stem in place relative to the body and/or the workpiece members; as claimed in independent claim 18, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 18.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/Primary Examiner, Art Unit 3726